UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1909



BETTYANN L. TALLEY,

                                               Plaintiff - Appellee,

          versus


NANCY D. JONAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-00-612-9-8)


Submitted:   October 12, 2000             Decided:   October 19, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nancy D. Jonas, Appellant Pro Se.   Bettyann L. Talley, Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nancy D. Jonas appeals the district court’s order remanding

this case to state court.   We have reviewed the record and the dis-

trict court’s opinion accepting the magistrate judge’s recommen-

dation and find that because the district court remanded this case

for lack of subject matter jurisdiction, its order is unreviewable

under 28 U.S.C. § 1447(d) (1994). See Thermtron Prods. v. Hermans-

dorfer, 423 U.S. 336, 343-46 (1976) (holding limited on other

grounds by Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-15

(1996)); Borneman v. United States, 213 F.3d 819, 824-26 (4th Cir.

2000).   Accordingly, we dismiss the appeal.   We deny Jonas’ motion

to recall the remittitur and set aside a state court order.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2